[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Morey v. Campbell, Slip Opinion No. 2022-Ohio-2213.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-2213
       MOREY v. CAMPBELL, APPELLEE; SPEELMAN ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Morey v. Campbell, Slip Opinion No. 2022-Ohio-2213.]
Cause dismissed as moot and court of appeals’ judgment vacated.
      (No. 2021-1199―Submitted May 24, 2022―Decided June 30, 2022.)
              CERTIFIED by the Court of Appeals for Summit County,
                             No. 29742, 2021-Ohio-2670.
                                 __________________
        {¶ 1} Sua sponte, the cause is dismissed as moot and the judgment of the
court of appeals is vacated.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                 _________________
        Hoover Kacyon, L.L.C., Corinne Hoover Six, Joseph A. Kacyon, and
Rachel L. Smick, for appellants, Carol Speelman and Rick Speelman.
                        SUPREME COURT OF OHIO




      John Lysenko Co., L.P.A., and John Lysenko, for appellee, Savanna
Campbell.
                          _________________




                                  2